Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 11 and 12 recites “determining” and “setting” steps which may be reasonably be interpreted as mental steps. For example, the recited “determining” and “setting” steps do not appear to necessitate any sort of device to be performed, and can be performed by a person in their head. Therefore, claims 11-12 do not appear to fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffman et al. (US20150345068, Coffman).

As to claims 11-14, 17, 18, Coffman shows:
A display control method for a sliding block in a touch screen  (¶ [0048]) (e.g., user may scroll the series of wash cycle icons 250 by use of a swiping/brushing motion across the display portion 200), comprising:
determining whether the sliding block is in a static state (¶ [0048]); and 
setting an icon of the sliding block selectively according to a determination result (¶ [0048]) (e.g., during the scrolling of the series of wash cycle icons 250 that occurs in response to the drag/swipe/brush motion, wash cycle icon 250 may be reduced in size; . upon stopping of the scrolling motion, the wash cycle icon 250 closest to the center of the display portion 200 may automatically/defaultly become centered and enlarged).

As to claim 12, Coffman shows:
The display control method for a sliding block in a touch screen according to claim 11, wherein the setting of an icon of the sliding block selectively according to a determination result comprises:
setting the icon of the sliding block as a first icon if the sliding block is currently in the static state;


As to claim 13, Coffman shows:
The display control method for a sliding block in a touch screen according to claim 12, wherein the first icon and/or the second icon is an icon prestored in a device having the touch screen or an icon uploaded by a user (¶ [0041]).

As to claim 14, Coffman shows:
The display control method for a sliding block in a touch screen according to claim 11, wherein before the setting of an icon of the sliding block selectively according to a determination result, the method further comprises:
detecting a region where the sliding block is located in the touch screen;
where, accordingly, the step of setting an icon of the sliding block selectively according to a determination result specifically comprises setting the icon of the sliding block according to a detection result and the state of the sliding block (¶ [0035]) (e.g., a colors wash cycle is selected by centering and enlarging the Colors wash cycle icon 258; icons may include animation to further provide an indication to the user of, for example, the selection of an icon, the location of an icon, or to otherwise identify a position or area on the display portion 200 defining an icon or how to further select a wash cycle icon 25).


The display control method for a sliding block in a touch screen according to claim 14, wherein after the setting of the icon of the sliding block according to the detection result and the state of the sliding block, the method further comprises:
determining whether a touch point of the touch screen is on the sliding block if the sliding block is currently in the static state, and if yes, displaying the icon of the sliding block in a brightened fashion (¶ [0035]) (e.g., the icon selected by the user, or otherwise configured as a default icon, may be visually-distinguished, highlighted or otherwise visually indicated as being selected on the display portion 200).

As to claim 18:
The display control method for a sliding block in a touch screen according to claim 17, further comprising:
playing a touch prompt tone if the sliding block is currently in the static state and the touch point is on the sliding block (¶ [0035]) (e.g., an aural indicia may be provided via an audio device (e.g., a speaker) and/or haptic feedback may be provided to the user via the display portion, as a confirmation of that selection.).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (US20150345068, Coffman) in view of Ulrich et al. (US20090292993, Ulrich)

As to claim 19:

Coffman fails to specifically show: detecting whether the sliding block is being dragged, and if the sliding block is detected as being dragged, playing a drag prompt tone.
In the same field of invention, Ulrich teaches: graphical user interface having sound effect for operating control elements and dragging objects. Ulrich further teaches: detecting whether a  sliding block is being dragged, and if the sliding block is detected as being dragged, playing a drag prompt tone (¶ [0037], [0038]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Coffman and Ulrich before the effective filing date of the invention, to have combined the teachings of Ulrich with the method as taught by Coffman. 
One would have been motivated to make such combination because a way to harness this computing power in a form usable by even those with relatively little computer training to smooth the transition of other industries into a computer-based information paradigm would have been obtained and desired, as expressly taught by Ulrich (¶ [0005]).

As to claim 20, Coffman further shows:
The display control method for a sliding block in a touch screen according to claim 18, wherein the touch prompt tone and/or the drag prompt tone is a prompt tone prestored in the device having the touch screen or a prompt tone uploaded by the user (¶ [0035], [0033]) (e.g., The controller device may be housed within a control panel 100 associated with the laundry appliance, or otherwise within the enclosure thereof).


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. 		[U.S.8887049]
Nishimura et al.		[U.S. 5694793]
Carpenter et al. 	[U.S. 5754174]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/15/2022